266 U.S. 291 (1924)
ENDICOTT JOHNSON CORPORATION
v.
SMITH.
No. 64.
Supreme Court of United States.
Argued October 13, 1924.
Decided November 17, 1924.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
Mr. Maurice E. Page for plaintiff in error.
Mr. Moe Goldstein appeared for defendant in error.
MR. JUSTICE SANFORD delivered the opinion of the Court.
This case, like Endicott Johnson Corporation v. Encyclopedia Press, Inc., No. 41, just decided, ante, 285, involves the constitutional validity of § 1391 of the New York Code of Civil Procedure. 189 N.Y. Supp. 673; 199 App. Div. 194; 234 N.Y. 628. It is in all respects similar to the Encyclopedia Press Case and governed by the decision therein.
The judgment is
Affirmed.